Case 6:21-cv-01063-PGB-DCI Document 16 Filed 08/13/21 Page 1 of 4 PageID 660




                    UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF FLORIDA
                         ORLANDO DIVISION


REMI PROPERTIES, INC.,

                   Plaintiff,

v.                                           Case No: 6:21-cv-1063-PGB-DCI

INDIAN HARBOR INSURANCE
COMPANY, GENERAL
SECURITY INDEMNITY
COMPANY OF ARIZONA,
PRINCETON EXCESS &
SURPLUS INSURANCE
COMPANY, CERTAIN
UNDERWRITERS AT LLOYD’S,
LONDON, HDI GLOBAL
SPECIALTY SE, LEXINGTON
INSURANCE COMPANY, QBE
SPECIALTY INSURANCE
COMPANY and UNITED
SPECIALTY INSURANCE
COMPANY,

                   Defendants.
                                      /

                                      ORDER

      This cause comes before the Court on Defendants’ Motion to Dismiss Due to

Arbitration (Doc. 4 (the “Motion”)). Plaintiff does not oppose arbitration but has

requested a stay rather than a dismissal. (Doc. 14). Upon consideration, the Court

will stay this action pending arbitration.

I.    BACKGROUND
Case 6:21-cv-01063-PGB-DCI Document 16 Filed 08/13/21 Page 2 of 4 PageID 661




      This dispute arises from an insurance claim brought by Plaintiff after

Hurricane Irma damaged Plaintiff’s property in September 2017. (Doc. 1-1, p. 2).

Defendant-Insurers initially compensated Plaintiff for the damage, but Plaintiff

now contends that this payment was inadequate under the terms of the insurance

policy (“Policy”). (Doc. 1-1, pp. 3–4). To remedy this alleged shortfall, Plaintiff

sued Defendants on May 25, 2021, in the 18th Judicial Circuit of the State of

Florida. (Doc 1-1).

      In return, Defendants demanded arbitration by letter on June 23, 2021,

citing a clause in the Policy that states: “‘[a]ll matters in difference between the

[Plaintiff] and the [Defendants] in relation to this insurance, including its

formation and validity, and whether arising during or after the period of this

insurance, shall be referred to an Arbitration Tribunal in the manner hereinafter

set out.’” (Doc. 14-1 (citing Doc. 4-1, pp. 49–50)). Defendants then filed a timely

Notice of Removal, followed by the instant Motion. (Doc 1; Doc 4).

      Surprisingly, Plaintiffs then took initial steps to arbitrate. (Doc. 14-3).

Plaintiff could have saved themselves the headache of filing their claim in state

court, appearing before this Court after removal, and responding to the

Defendant’s Motion at the outset. Instead, Plaintiffs waited to commence

arbitration only after receipt of Defendants’ demand by proposing an arbitrator in

the manner prescribed under the Policy on July 7, 2021. (Doc. 14-3). In the

meantime, Plaintiff responded to the Motion by requesting a stay rather than

outright dismissal. (Doc. 14).



                                         2
Case 6:21-cv-01063-PGB-DCI Document 16 Filed 08/13/21 Page 3 of 4 PageID 662




II.    DISCUSSION

       Since Plaintiffs initiated arbitration after Defendants’ Motion, the request to

compel arbitration is unopposed. The only remaining issue for the Court is whether

to stay or dismiss these proceedings. The Federal Arbitration Act provides that:

             If any suit or proceeding be brought in any of the courts of the
             United States upon any issue referable to arbitration under an
             agreement in writing for such arbitration, the court in which
             such suit is pending, upon being satisfied that the issue
             involved in such suit or proceeding is referable to arbitration
             under such an agreement, shall on application of one of the
             parties stay the trial of the action until such arbitration has
             been had in accordance with the terms of the agreement.

9 U.S.C. § 3 (emphasis added). Plaintiff has requested a stay to ensure good faith

completion of arbitration, so the Court will stay these proceedings rather than

dismiss them.

III.   CONCLUSION

       Accordingly, it is ORDERED and ADJUDGED that Defendants’ Motion is

GRANTED IN PART and DENIED IN PART as follows:

          1. Defendants’ unopposed Motion to compel arbitration (Doc. 4) is

             GRANTED.

          2. The request for dismissal (Doc. 4), however, is DENIED.

          3. This action is STAYED pending the completion of arbitration.

          4. The parties are DIRECTED to continue arbitration procedures as

             outlined by the Policy and to file a joint status report on September

             30, 2021 and every ninety (90) days thereafter until the conclusion of

             arbitration proceedings.



                                            3
Case 6:21-cv-01063-PGB-DCI Document 16 Filed 08/13/21 Page 4 of 4 PageID 663




         5. The Clerk of the Court is DIRECTED to administratively close the

            file with the Court retaining jurisdiction over any post-arbitration

            motions the parties may make.

      DONE AND ORDERED in Orlando, Florida on August 13, 2021.




Copies furnished to:

Counsel of Record
Unrepresented Parties




                                       4
